Hearing En Banc

PER CURIAM.
Petitioners seek a Writ of Certiorari to quash an order allowing respondents, defendants in the trial court, to participate in ex-parte conferences with petitioners’ health care provider.
Petitioners filed a medical malpractice action against various health care providers. The attorney for certain of the defendants arranged to meet ex-parte with petitioners’ treating physician to discuss petitioners’ case. Petitioners were first granted a protective order, then the trial court vacated the order, finding that, although health care providers have a fiduciary duty to not reveal a patient’s confidence, particularly, as here, when expressly instructed not to, it was bound by Frantz v. Golebiewski, 407 So.2d 283 (Fla. 3d DCA 1981), that health care providers are ordinary, not expert witnesses, and thus not contemplated by Fla.R. Civ.P. 1.280(b)(3).
We agree with the trial court and after hearing, deny the request for a Writ of Certiorari on authority of Frantz v. Gole-biewski, supra.1

. We have certified this case to the Supreme Court as involving the following question of great public importance:
Does a court have the authority to prevent a treating physician from extrajudicially disclosing information obtained from his patient and information concerning the treatment of his patient where the patient has not consented to such disclosure?